DETAILED ACTION
This office action is made final. Claims 1-4, 6-11, 13-18, and 20-22 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
No claims were amended. 
Response to Amendment
The previously pending rejection to claims 1-4, 6-11, 13-18, and 20-22, under 35 USC 101 (Alice), will be maintained. 
Response to Arguments
Applicant’s arguments received on date 1/11/2021 have been fully considered, but they are not persuasive.  

Response to Arguments under 35 USC 101:
Applicant submits that "integrates a judicial exception into a practical application of the exception will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Examiner respectfully disagrees.

Examiner respectfully submits that preemption or lack thereof is not determinative. Although the Supreme Court has described the concern driving the judicial exceptions as preemption, the courts do not use preemption as a stand-alone test for eligibility. See MPEP 2106.04. Instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo. Examiner notes that "(w)hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." Ariosa v. DNA Diagnostics Center, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). Here, Examiner maintains that the absence of complete preemption does not necessitate compliance with § 101, and the two-part Alice Corp. analysis may not be bypassed simply because the pending claims do not preempt every possible process of Examiner's summarized abstract idea.

Applicant submits that "the web crawling circuitry of a mobile communication device of the instant application should have been handled under the Patent Office's Streamlined Analysis because of the self-evident improvement to e-commerce technology, and the lack of preemption.” Examiner respectfully disagrees.

In response, the Examiner first emphasizes that Applicant’s Specification is silent regarding any alleged improvement to “computerized human resources administration systems” or to any particular technological problem.  At most, paragraphs [0041] & [0045] of the Applicant’s specification indicates that “the system may also collect information of a particular merchant or business such as current and historical product inventory or service availability information, current and historical product or service demand information, product or service sales and refund information, promotion and pricing information, and current outstanding product orders placed by the merchant or business. Such predictions enable an available to promise system of a merchant or business to guide decisions impacting product and service resource availability activities to more accurately meet consumer demand, and thereby improve revenue of the merchant or business offering the products or services.” Therefore, similar to the Federal Circuit's finding in the Electric Power Group decision, "the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools."
Further, a streamlined analysis that is available for claims that “clearly do not seek to tie up any judicial exception such that others cannot practice it.” The use of “tie up” refers to the results of Steps 2A and 2B, and is not meant to imply that the streamlined analysis is either a preemption test or a means of avoiding the results that would occur if a claim were to undergo the full eligibility analysis. In fact, the results of the streamlined analysis will always be the same as the full analysis, in that a claim that qualifies as eligible after Step 2A or Step 2B of the full analysis would also be eligible if the streamlined analysis were applied to that claim. For, example, if the streamlined analysis were applied to the claims in the instant application, the end result of eligibility would be the same. A claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility.

Applicant submits that "each of the pending claims recites a specific and practical application of web crawling circuitry of a mobile communication device.” Examiner respectfully disagrees.

As discussed below, under the 2A-Prong two, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 8 and 15, is the recitations of “collecting, by web crawling circuitry of a mobile communication device communicating are no more than applying the abstract idea with generic computer components. The web crawling circuitry recites a generic computer component performing generic computer functions at a high level of generality (i.e., a software/generic module) – thus, are no more than applying the abstract idea with generic computer components. Second, the recitation of machine learning is merely generally linking the use of the judicial exception to a particular technological environment/field. Accordingly, the claims are directed to mathematical calculations and certain methods of organizing human activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) of abstract ideas, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Therefore, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.

Applicant submits that "the pending claims include a particular machine with additional elements that are sufficient to amount to significantly more than the generic computer. The independent claims require, among other things, web crawling circuitry of a mobile communication device, which is an actual physical element with concrete existence.” Examiner respectfully disagrees.

A general-purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709,716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir.2014). See also TLI Communications LLC v. AV Automotive LLC, 823 Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Examiner respectfully submits that the recitation of a generic computer simply serve to generally link the abstract idea of mathematical calculations and certain methods of organizing human activity to a field of use.
For these reasons, Examiner respectfully submits that the pending claims are directed to an abstract idea under the Revised Guidance 2019 PEG. 

Applicant submits that "the OA also fails to show that the statutory "generic computer" comprises the claimed web crawling circuitry of a mobile communication device.” Examiner respectfully disagrees.

Examiner submits that Applicant’s argument is not persuasive and directs Applicant to the relevant portions below under Berkheimer’s evidence.
Aside from the aforementioned additional elements beyond the abstract idea discussed above (e.g., carried out by at least one computing device), each of the elements Appellant asserts are specific, novel, non-obvious, and not well-understood, routine, and conventional are themselves abstract, which is similar to the limitations identified by Appellant in SAP America as allegedly significantly more than the abstract, and as discussed by the court in SAP America, “are themselves abstract.” Id. at p. 11. In such circumstances, judgement “that the claims recite no ‘inventive concept’ is proper.” Id. at p. 11. As discussed in SAP America, no matter how much of an advance when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3.
The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claims 1, 8, and 15, are the recitations of “…collecting, by web crawling circuitry of a network device communicating via a network interface, information content; analyzing, by content classification circuitry; receiving, via the network interface circuitry, information…are carried out by a computer,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. 
Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide 1 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4, 6-11, 13-18, and 20-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1, 8, and 15, the claim, when “taken as a whole,” are directed to the abstract idea of a method comprising: collecting information content from a plurality of online sources, the plurality of online sources comprising at least one web site of a social network; analyzing, by content classification, the collected information content to identify and extract data items that are positively correlated with the sale of a product or a service offered by a merchant or business using a machine learning-based approach; generating, by composite score based on the extracted data items, an external demand factor associated with the product or service based on: performing two or more of the following analysis techniques: linear regression analysis, means clustering, Bayesian decision models, and Markov decision chains; and determining a weighted sum of results obtained from the performed two or more analysis techniques; receiving information representative of actual consumer demand for the product or service and availability of the product or service by tracking orders and inventory of the merchant or business; generating, by the composite score, one or 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to mathematical calculations and certain methods of organizing human activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) of abstract ideas, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A.  In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: web crawling circuitry of mobile communication device communicating via a mobile communication interface, content classification circuitry, and composite score generation circuitry, in claims 1, 8, and 15.” Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements 
Furthermore, Claims 1, 8, and 15 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of allocation of a task to a user to manage an environmental event that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, Claims 1, 8, and 15 implying that “…generating, based on the external demand factor and one or more internal demand factors, a demand forecast for use in purchasing and/or allocating the product or service…” is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when 
As a result, Examiner asserts that claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-22 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 15 include various elements that are not directed to the abstract idea.  These elements include web crawling circuitry of mobile communication device communicating via a mobile communication interface, content classification circuitry, and composite score generation circuitry do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions.
Claim 8 includes substantially similar limitations to those presented in claims 1 and 15.  As a result, Examiner asserts that claim 8 also does not include limitations amounting to significantly more than the abstract idea. Although claim 8 includes a non-transitory computer-readable medium having a plurality of code sections, each code section comprising a plurality of instructions executable by a computer system to cause 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
In addition, paragraph [56], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing system with a processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data).2  Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3
As for step two of the Alice framework, the claims 1, 8, and 15 recite operations performed by any general-purpose computer is the sort of data gathering. The web crawling circuitry specific, content classification circuitry, and composite score generation circuitry limitations adds anything more to the abstract idea of gathering and analyzing data.4
Merely, collecting, analyzing, generating, receiving, generating, generating, adapting, do nothing significant to differentiate a process from ordinary mental process. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces, but merely call for performance of the claimed on a set of generic computer components (i.e. a network device communicating via a network interface). 
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Prior art references teach the limitations of “…collecting, by web crawling circuitry; analyzing, by content classification circuitry; receiving, via the network interface circuitry, information…” is executed in a generic computer ….” These show generic/conventional tools for collecting, analyzing and organizing data from the Internet are well-understood, routine, conventional activity.5 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        01/16/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sagar S De, Satchidananda Dehuri, and Gi-Nam Wang (Machine Learning for Social Network Analysis: A Systematic Literature Review, 2012 IUP).
        Phau, Ian; Sui Meng Poon (Factors influencing the types of products and services purchased over the Internet, Internet Research; Bradford Vol. 10, Iss. 2, (2000): 102-113).
        Ioannis Stavrakantonakis, Andreea-Elena Gagiu, Harriet Kasper, Ioan Toma1, and Andreas Thalhammer (An approach for evaluation of social media monitoring tools, Semantic Technology Institute (STI) - Innsbruck, 2012).
        Margaret Rouse (crawler, Whatls.com, 2005).
        Curt Franklin (How Internet Search Work, 2018)
        2 While the method in claim a recites "Any kind of computer system or other apparatus adapted for carrying out the methods described herein is suited. A typical combination of hardware and software may be a general-purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described herein. This is well-understood, routine, and conventional as disclosed in the specification (para [0056]).
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        4 As the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more. Further, (i.e. "receiving, processing, transmitting/storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        5 Sagar S De, Satchidananda Dehuri, and Gi-Nam Wang (Machine Learning for Social Network Analysis: A Systematic Literature Review, 2012 IUP). Wang discloses social network data are often derived from multiple data sources. The preparation of social network data continues to be a major hurdle in industrial applications. Now, web, including weblog, is considered as the best data source for SNA. A web-crawler
        can work on web to collect documents and their hyperlink on the web.
        
        Phau, Ian; Sui Meng Poon (Factors influencing the types of products and services purchased over the Internet, Internet Research; Bradford Vol. 10, Iss. 2, (2000): 102-113). Poon discloses Internet buying behavior is compared between potential Internet buyers and non-Internet buyers. It was found that the classification of different types of products and services will influence the consumer between a retail store and Internet shopping mall. Some recommendations are presented to retailers who are interested in selling their products via the Internet.
        
        Ioannis Stavrakantonakis, Andreea-Elena Gagiu, Harriet Kasper, Ioan Toma, and Andreas Thalhammer (An approach for evaluation of social media monitoring tools, Semantic Technology Institute (STI) - Innsbruck, 2012). Thalhammer discloses social networks are important means for communication, engaging millions of users around the globe.
        
        Margaret Rouse (crawler, Whatls.com, 2005).
        Curt Franklin (How Internet Search Work, 2018)